COSTELLO, Judge,
dissenting:
I dissent. United States v. Henderson, 24 U.S.C.M.A. 259, 51 C.M.R. 711, 1 M.J. 421 (1976); United States v. Marshall, 22 U.S.C.M.A. 431, 47 C.M.R. 409 (1972); United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971).
Military law has worked itself into a corner; only the Court of Military Appeals can extricate it. The corner is bounded on one side by the Marshall decision, on the other by Henderson, both cited above. Marshall was a limited-objection opinion which has been too widely used and Henderson built a wall of procedural norms which totally obscure the purpose and substantive content of prior law. Even now the law is being pushed further into the confining comer by a combination of insufficient pleading below1 and a narrowing of emphasis by the Court of Military Appeals which I believe to be more a product of personnel turbulence and those same pleading defects than the necessary progress of the law from prior jurisprudence.2
Though the Burton case was the trigger for this situation, that case neither caused nor required the present position. It is true that the Burton court fashioned a harsh remedy for pretrial delays (dismissal). Nevertheless its conclusions about the need to act were quite predictable and the military law on which the Court relied was fairly chosen and supportive of those conclusions. Also the Court was scrupulous in identifying the considerations which had to precede use of its remedy. Among the principal elements of prior law chosen by the Court in fashioning its remedy were that no rigid time limits were to be fixed for the processing of cases; that each case would turn on its own facts and circumstances; that the time between confinement and trial is but one of those circumstances and that the matter of consequent harm to the accused was relevant.
After amassing these considerations the Court tested them against the language and history of Article 10, UCMJ. Finding no inconsistencies, the Court announced its now familiar rule:
“ & presumption of an Article 10 violation will exist when pretrial confinement exceeds three months. In such cases, this presumption will place a heavy burden on the Government to show diligence, and in the absence of such a showing the charges should be dismissed.”3
*1095The Burton majority then affirmed the conviction despite 149 days of pretrial confinement, after examining the record for evidence of harm to the appellant and finding none. The dissenting judge found that most of the delay was the product of “administrative bungling,” an inadequate explanation in his view. Regardless of the view a court might take today on the facts of Burton,4 it is clear that the court which first fashioned the remedy saw it as one to be imposed after a weighing of competing interests — personal and societal. The process adopted by the Court involved some fact-finding, some assessment of the relative significance of established fact and a final judgment under law.
Patently, there is little in the more recent speedy processing cases which reflects this fundamental notion of assessment and judgment. Instead we have reached a hairsplitting numbers game in which grown men add two, subtract three and dispute over four other days in an effort to bring an adjusted trial date within a date less than 90 days from the inception of pretrial confinement. The product of this haggling is then presented as equal to or less than 90, in which case it may be followed by a triumphant announcement that no one’s important rights have been trampled upon. If the result is one day over 90, a difference of 11 one-thousandths of the total, we must dismiss the charges and proclaim the vindication of freedom and the American Way.
This condition was presaged by the decision in Marshall. There, a changed and perhaps properly impatient court decided that the system’s response to Burton had been less than fulsome. Consequently, a unanimous court decided that the Government had failed to overcome its heavy burden of showing diligence, thus failing to rebut the presumption of a violation of Article 10, and necessitating dismissal of the charges. The Court’s emphasis on the diligence aspect of the Burton decision when it was trying to discipline the system was understandable and proper. Unfortunately it was not understood and the military legal profession began to spend more time counting days than do promiscuous teenage females.
After Marshall, the natural tendency of cases to follow one another operated. Its culmination came in Henderson when a convicted murderer was freed because the Government failed to persuade the court of its diligence during the 132 days from incarceration to trial. Because Burton established a duty for judges to make jury-type decisions, the outcome of any particular case in this area is beyond cavil. However, the general framework within which appraisals are made is subject to analysis.
The author judge in Henderson reminded us forcefully that Burton “is the law” and that we have a duty to follow it. The same opinion tells us that “Marshall decided nothing new, and neither expanded nor limited the Burton test.” Henderson, supra, n.8. However, the Henderson opinion was concerned primarily with rebutting the two principal Government contentions in support of the conviction: a serious or complex offense exception and a foreign country exception to the Burton 90-day rule. The Henderson court was unable to find any facts of record supportive of the Government view, even though this Court had done so. Again, quibbles with jury-type findings are unbecoming; this description is only scene-setting.
Henderson is significant for what does not occur in the opinion. Without the reason to teach or discipline which the Marshall court seemed to have, the Henderson court went the same route. Only one part of Burton was invoked, the fixed time period used in that opinion to say as of when one set of appraisals should be made.5 The text accompanying note 7 in the Henderson opinion says that the presumption of an Article 10 violation after the net delay of 113 days “ . . . may be rebutted only *1096if the Government succeeds in shouldering its heavy burden to show diligence.” [Emphasis supplied.] Chief Judge Fletcher’s dissenting opinion pointed out that, by abandoning the Marshall exceptions of complex and overseas offenses as advanced by the Government, the Henderson majority made “ . . . the Burton rule all but insurmountable.” Actually, the majority did not reject the Marshall exceptions, they simply were not found to be present in the record, whereas the Chief Judge was able to satisfy himself on those same points from the same record.
What concerns me is that no one spoke about the rest of Burton. This may be another instance of deficiencies in the record or pleadings, but I do not remember any evidence in that record that Henderson was personally injured by an extra 23 days in pretrial confinement, that there were any other circumstances during the period of delay which hurt him or his defense6 or that 113 days was unreasonably long as a general rule in such cases. Burton said that all of these things should be considered in deciding whether the presumption of a violation was overcome. These are all things which have to do with the personal circumstances and rights of the accused, but consideration of them has been neglected.
On the other hand, the Government has been trying to show “diligence” which is a relative and abstract notion if ever there was one. Patently there will never be Government resources sufficient to insure that every action against each accused in a jurisdiction will follow immediately on the heels of its predecessor. Instead the prudent prosecutor allocates his resources according to his list of priorities. Even among those in jail, a “first priority” group, choices will have to be made and gaps in the progress to trial of individual cases will occur. Maybe 90 days is a good central figure to allow for this in moderation and maybe it is not. In any event, if we can tolerate a few days here and a few there, it is manifest that 90 is not at all times and all places the one correct number. I think the Burton court viewed it as a watershed. Pre-90th day days are questionable only in rare cases; post-90th day days are freely questionable and require defense, but a definition of constitutional (or worse) injury is not so easily found as merely distinguishing between 90 and 91.7
I dissent, even though what my brothers have done here is quite close to the spirit of Burton. In my view, only one part of Burton is still viable under Henderson and its construction of Marshall. The mechanical analysis established by Henderson requires dismissal of these charges, though I have yet to feel the warm glow of courage and rectitude such action produced for the majority in that case.
The newly constituted Court of Military Appeals has a perfect opportunity here to return to the broad soundness of the landmark decision in Burton. That decision was timely, but in the vanguard of American legal thought, predating the Speedy Trial Act by three years. Our pride in it can be easily tarnished by misapplication.
As my brothers here have pointed out, this case could have been tried sooner. However, the delay is not obviously or oppressively long and the record shows no injury to appellant.8 What is perhaps the most significant point is that, had the Government been forced to trial at 90 days, *1097accused might have faced conviction on a highly circumstantial case. The delay contributed to locating conclusive evidence of his guilt, but for all the Government knew the same witness could have produced a startlingly different result. Just as x-rays are said to both cause and cure cancer in appropriate applications, delays before trial have bi-polar potentials. Let the judges, not the mathematicians, decide our cases.

. See Judge Ferguson’s remarks about the state of the record in Henderson and our decision in United States v. Walker, 50 C.M.R. 213 (A.C.M. R.1975).


. About the turbulence: Judges A, B and C participated in the leading case, Burton, but C dissented. Then Judges A, B and D unanimously decided Marshall Finally, but only 3 years later, Judge C returned to the Court and wrote the majority opinion in Henderson, joined by Judge E. Judge F dissented.


. The three months period here was clarified to 90 days in United States v. Driver, 23 U.S.C. M.A. 243, 49 C.M.R. 376 (1974).


. Many less startling periods of delay have resulted in dismissals since Burton.


. Recall that an accused may demand trial within the 90-day period and trigger important decisions then.


. Suppose an Article 32 Investigation was being held three days after a crime. Before his testimony could be taken, a key witness dies. Then it takes 100 days to get to trial. Can it be said that the death of that witness is in any way relevant to the delay?


. Driver, supra, n.3, exemplifies the flexible tests of reasonableness and injury contemplated by Burton. That court seemed to choke on the notion that such a difference could be so significant. Thus the court which set the 90-day period said immediately that it didn’t apply to the case before it.


. I could not defend a rule which required an accused person to risk conviction by trial in order to test a claim of prejudice in support of his speedy trial motion. However, once the trial has been held, its course is the most fruitful source of evidence of the impact of pretrial events.